Black, J.,
Dissenting. — The deceased had, beyond all doubt, the right to cross over the tracks, and it became and was his duty so to do. The surrounding circumstances, as they existed at the time of the injury, are important elements in the case. Dougherty was, at the same time and place, engaged with a switch engine in setting cars on one of their tracks. Just then a stock train of the North Missouri road passed, and then came the defendant’s train. The witness, McKane, hallooed. Sullivan, the deceased, then, it is said, turned his head to the right, saw the train, and threw his body off, but not-so as to prevent being hit. Numerous objections were interposed to the evidence of this witness, and it is not strange that some of his answers are not direct. A part of his examination was as follows: “ A. Yes, sir, he was coming from northwest going in kind of a southeast direction, and he stepped on the track, walked a few steps down, and was still going right. Q. As he stepped on the tiack and you hallooed, did he have his head up, looking around, or down ? A. He seemed to be walking like any other man. Q. How was he looking, how was his head, his face — up, or down ? A.. Yes, his face was up, looking along the track. Q. How far could he see from where he was when he stepped upon the track ? A. He could not see more than seventy-five nor over a hundred feet. Q. That was on account of these cars being in his way that were moving over on the other track ? A. Yes. Dougherty was pulling in the Yeager mill cars. Q. Could he, see the approaching train on account of these cars ? A. The way I seen him coming on the track, he could not, until after he got on the track that he was struck on. Prom the way he entered the track from the time that I first seen him; I *465seen Mm when he first got on what they call the accommodation track.”
This testimony surely tends to show that the deceased was using his eyes and ears, for he was, it is said, walking with his head up, looking along the track, and he seems to have heard the witness. There is no evidence, certainly none disclosed by the abstracts, tending in the least to, show any want of care prior to the moment of stepping on the track.' After that, he was going about his business, carrying his lamp, apparently using his senses of sight and hearing. The train, it is said, was within fifty or one hundred feet of him when he stepped on the track, and was running at a rate of speed, if the witness tells the truth, which was in flagrant violation of the ordinance. Now, if the deceased had seen the train in time to get off, it was his plain duty so to do, though it was running at an unlawful speed. It is clear that he did not see it in time. At such a place and under such circumstances, as are here disclosed, may not the employe, who must promptly discharge his duties, rely to some extent, at least, upon the fact that others, having equal rights to use the same ground at the same time, will give some heed to the plain dictates of position law ? If he cannot do this, then there is not much protection against such violations of the law. Ordinary eyes and ears are not on the alert for violation of the law.
It is no far fetched conclusion to say, from this testimony, that this man was killed because of the unlawful rate of speed at which the train was going. Quite likely the engineer did not see Mm in time to stop, and why ? Because he was committing a gross act of negligence. If Sullivan was using that care, which a prudent person would have used in a like situation and undej like circumstances, he was not guilty of negligence, This question was submitted to the jury fairly enougli *466by the court on its own motion. Defendant asked no instructions, save demurrers to the evidence. The jurors have twice found for the plaintiff. In my opinion, there was sufficient evidence upon which to submit the cause, and the jurors might well have found for the plaintiff, if they believed the plaintiff’s testimony. To determine whether the evidence was true or not was their duty, not ours:
In my opinion, the judgment should be affirmed.